Citation Nr: 0922444	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-21 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1962 to 
October 1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A few months earlier, in March 2007, the RO had granted the 
Veteran's claim for service connection for PTSD and had 
assigned an initial 30 percent rating for the condition 
retroactively effective from November 14, 2005, the date of 
receipt of the Veteran's claim.  And in the October 2007 
decision at issue, the RO confirmed this initial rating.  He 
wants a higher initial rating for his PTSD.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In June 2008, during the pendency of his appeal for a higher 
initial rating for his PTSD, the Veteran filed an additional 
claim for a total disability rating based on individual 
unemployability (TDIU).  On his claim application, VA Form 
21-8940, he indicated his PTSD is the reason he is incapable 
of securing or following any substantially gainful 
occupation.  The Board has jurisdiction to consider his 
possible entitlement to a TDIU in this appealed claim for a 
higher rating for his PTSD since he has expressly raised this 
issue by assertion and his TDIU claim is based solely on the 
disability - namely, his PTSD - which is the subject of his 
increased rating claim, regardless of whether the RO has 
expressly addressed this additional issue.  See VAOPGCPREC 6-
96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  See, too, 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling 
v. Principi, 15 Vet. App. 1 (2001).

The RO, however, has not adjudicated this additional claim - 
much less denied it and provided a statement of the case 
(SOC), for example, discussing the applicable statutes and 
regulations and the reasons and bases for the decision.  So 
if the Board was to address this additional TDIU claim in the 
first instance, this could potentially prejudice the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Consequently, this additional TDIU claim is referred to the 
RO for appropriate development and consideration.  But to the 
extent the Veteran's employability is affected by his PTSD, 
so as to possibly entitle him to a higher 100 percent 
schedular rating for this condition under the applicable 
Diagnostic Code, 9411, this will be addressed in this 
decision.


FINDINGS OF FACT

1.  Prior to May 2, 2007, the Veteran's PTSD symptoms caused 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although he was generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal.

2.  Since May 2, 2007, however, his PTSD has caused 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  Prior to May 2, 2007, the criteria are not met for an 
initial rating higher than 30 percent for the PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2008).

2.  But as of May 2, 2007, the criteria are met for a higher 
50 percent rating, though no greater.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, DC 9411.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in June 2006 and 
May 2007, the RO advised the Veteran of the evidence needed 
to substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claim.  See 73 FR 23353 (Apr. 30, 2008).  It equally deserves 
mentioning that the June 2006 letter also informed him that a 
downstream disability rating and effective date would be 
assigned if his underlying claim for service connection was 
eventually granted, which it was in March 2007.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Consider, as well, that the RO issued that June 2006 VCAA 
notice letter prior to initially adjudicating his claim, 
the preferred sequence, so there was no timing error in the 
provision of the VCAA notice.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).

Also, in cases, as here, where the claim arose in another 
context, namely, the Veteran trying to establish his 
underlying entitlement to service connection, and this claim 
since has been granted and he has appealed a downstream issue 
such as the initial disability rating assigned, the 
underlying claim has been more than substantiated - it has 
been proven, thereby rendering § 5103(a) notice 
no longer required because the intended purpose of the notice 
has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008).  Thereafter, once a notice of disagreement (NOD) has 
been filed, only the notice requirements for a rating 
decision and SOC described within 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with him, including 
as to what evidence is necessary to establish a more 
favorable decision with respect to downstream elements of the 
claim.  Regardless, here, as mentioned, the RO provided the 
additional Dingess notice in June 2006, including concerning 
the downstream disability rating and effective date elements 
of the claim.  So he has received all required VCAA notice 
concerning his claim.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private medical records and VA treatment records - including 
the reports of his VA Compensation and Pension Examinations 
(C&P Exams) assessing the severity of his PTSD.  He also 
submitted additional evidence following the June 2008 
supplemental SOC (SSOC), including a report from a private 
physician regarding the PTSD, and waived the right to have 
the RO initially consider this additional evidence.  
38 C.F.R. §§ 20.800, 20.1304.  Thus, as there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

II.  Entitlement to an Initial Rating Higher than 30 Percent 
for the PTSD

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.



If, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the Veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV), have been adopted by VA.  
38 C.F.R. § 4.125(a).

According to the DSM-IV criteria, a 30 percent, requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and  mild memory loss (such 
as forgetting names, directions, or recent events).  
38 C.F.R. § 4.130, DC 9411. 



The next higher rating, 50 percent, requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Id.



The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. §§ 4.2, 4.6.  

Global Assessment of Functioning (GAF) scores are scaled 
ratings reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), 
p. 32).

According to the DSM-IV, a GAF score of 61-70 indicates some 
mild symptoms or some difficulty in social, occupational, or 
school function, but generally functioning well, with some 
meaningful interpersonal relationships.  A GAF score of 51 to 
60 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates serious symptoms or any serious impairment 
in social, occupational, or school functioning. 

The record indicates the Veteran has a history of alcohol 
abuse, which is not service connected and not part and parcel 
of his service-connected PTSD.  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's abuse of alcohol or drugs is 
precluded for purposes of all VA benefits for claims, as 
here, filed after October 31, 1990.  See VAOPGCPREC 7-99 
(June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  See also 38 
U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(a) and (d).



Further, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the Federal Circuit Court held that compensation could 
not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
105(a) either for a primary alcohol abuse disability incurred 
during service or for any secondary disability that resulted 
from primary alcohol abuse during service.  Id., at 1376.  

The Federal Circuit Court accepted there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
non-willful misconduct, service-connected disability.  
But the Federal Circuit Court went on to point out that 
Veterans may only recover if they can "adequately establish 
that their alcohol or drug abuse disability is secondary to 
or is caused by their primary service-connected disorder."  
Id., at 1381.  An award of compensation on such a basis would 
only result "where there is clear medical evidence 
establishing the alcohol or drug abuse disability is indeed 
caused by a Veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing."  Id.

Here, though, as mentioned, the Veteran does not have a 
service-connected disability, in particular his PTSD, which 
includes drug/alcohol abuse as one of its attendant symptoms.  
Therefore, any functional and other impairment attributable 
to his substance abuse disorder cannot be considered as 
grounds for increasing the rating for his PTSD.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 
Fed. Reg. 52,698 (1996)).

That said, the Veteran is appealing the RO's decision 
assigning an initial 30 percent rating for his PTSD 
retroactively effective from November 14, 2005, the date that 
the RO received his claim for this disability.

Looking back historically, the Veteran's VA treatment records 
include the report of an April 2006 psychiatric evaluation.  
The VA examiner indicated the Veteran reported experiencing 
nightmares and intrusive thoughts of combat and flashbacks, 
being hyperalert with exaggerated startle, having generalized 
anxiety, trying to avoid people, having periods of depression 
without suicidal or homicidal ideation, and having a history 
of alcohol abuse.

Upon examination, the VA examiner observed the Veteran was 
correctly oriented to person, place, time and situation; 
neatly dressed and groomed; pleasant and cooperative; normal 
with respect to motor activity, speech (rate, rhythm, and 
volume), flow of thought (logical, sequential, and goal-
oriented), memory (intact to immediate, recall, recent, and 
remote memory), thoughts (no threat to self or others), 
perceptions (no auditory, visual, or tactile hallucinations), 
delusions (no delusions expressed or elicited), affect 
(appropriate to mood with normal range), and judgment; and 
with intact insight.  However, he was hyperalert, his mood 
was anxious, and his concentration was such that he appeared 
distracted.  The examiner noted the Veteran's alcohol 
dependence was in remission and assigned a GAF score of 55, 
which, according to the DSM, indicates he had "moderate" 
symptoms or "moderate" resulting social and occupational 
impairment.

The record also includes a December 2006 letter from the 
Veteran's wife and a February 2007 letter from a fellow 
serviceman, L.S., describing their observations of the 
Veteran's behavior.  Lay persons, such as the Veteran's wife 
and L.S., are not competent to address the severity of the 
PTSD specifically in terms of the applicable rating criteria, 
but they are competent to provide evidence of the Veteran's 
observable symptoms.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layperson is generally incapable of opining on 
matters requiring medical knowledge); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder); and see 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is 
competent, however, to establish the presence of observable 
symptomatology).  



The December 2006 letter from the Veteran's wife provides 
that his memory is bad; he relies on her for daily 
requirements, including keeping track of his medications and 
schedule; he does not sleep well; he fights in his sleep; he 
is up and down throughout the night; he startles easily; he 
has few friends and cannot stand crowds; he is a homebody and 
does not want to go places; if they go places it is for short 
periods of time; he has low frustration and always worries; 
he has a short attention span; he requires her to be with him 
all the time; he has a sense of hopelessness; he thinks of 
Vietnam throughout the day, concentrating on magazines and 
memorabilia that take him back to Vietnam; and he is 
constantly reminded of his VA benefits claims.  

The February 2007 letter from L.S. provides that the Veteran 
had told him that he has nightmares, feelings of guilt about 
lost servicemen, and anger and sleep problems.

The report of a February 2007 VA C&P Exam for PTSD provides 
that the Veteran reported reexperiencing, hypervigilence 
behaviors - including trouble sleeping, irritability, anger 
outbursts, a sense of feeling on edge at all times, avoidance 
behaviors - including a sense of foreshortened future, 
avoiding triggers such as war content on the news, and 
avoiding significant social contact.

Upon examination, the examiner observed the Veteran did not 
display any impairment of thought process or communication, 
delusions or hallucinations, inappropriate behavior, evidence 
of suicidal or homicidal ideation, memory loss or impairment, 
obsessive or ritualistic behavior, panic attacks, poor 
impulse control, mood disorders, somatoform disorders, or 
personality disorders.  The examiner also observed the 
Veteran maintained good eye contact, was able to perform 
basic activities of daily living, was correctly oriented to 
person, place, time and situation, and displayed a normal 
rate and flow of speech.  The examiner further noted the 
Veteran symptoms included sleep disturbances, reexperiencing, 
avoidance of triggers, heightened physiological arousal, 
disillusionment or demoralization.  The examiner assessed the 
Veteran's PTSD symptoms as "moderate" in severity and 
accordingly assigned a GAF score of 60.

The record also includes an April 2007 letter from another 
layman, J.D.V., who purportedly served with the Veteran.  The 
letter provides that the Veteran is courteous, but distant, 
has become increasingly detached from family and friends, 
suffers frequent panic attacks and violent nightmares, feels 
guilty about other servicemembers' not returning from 
Vietnam, and has trouble sleeping.  J.D.V. further provides 
that he "can assure" that the Veteran had sufficient combat 
exposure to warrant a rating higher than 30 percent.  Again 
though, while J.D.V. is competent to provide this testimony 
concerning symptoms he has personally observed the Veteran 
experience, he is not competent to determine whether 
the Veteran's symptoms warrant a higher rating according to 
the applicable rating criteria.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  See also Mariano v. Principi, 17 Vet. 
App. 305, 312 (2003). 

The Veteran's VA treatment records also include a May 2007 
psychiatry note.  The note indicates his alcohol dependence 
is in remission; he has had contacts with fellow Veterans 
that has significantly increased his symptoms; he is having 
more intrusive thoughts and nightmares; he has anxiety, 
irritability and low frustration tolerance; he avoids crowds; 
he is having difficulty with concentration; he denied 
suicidal or homicidal ideation; and the examiner assigned a 
GAF score of 48, which, according to the DSM-IV, indicates 
his symptoms are now "serious" and cause "serious" 
occupational and social impairment.

In May and October 2007, the Veteran submitted statements 
alleging his PTSD is "intrusive and invasive to his daily 
regimens."  He said he has short- and long-term memory 
impairment, panic attacks, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  He also challenged the report of his 
VA C&P Exam, questioning the examiner's reasoning and bases, 
her professionalism, and especially maintaining that she is 
not as professional as his treating psychiatrist.  


However, determining the credibility and weight (i.e., 
probative value) to be assigned to evidence is the province 
of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  And both the Federal Circuit Court and 
Veterans Claims Court have specifically declined to adopt a 
"treating physician rule" that would give preference to 
statements from a treating physician.  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4 Vet. App. 467 (1993). 

The Veteran's VA treatment records also include the report of 
a September 2007 VA C&P Exam for PTSD.  The report indicates 
he said his spirits are fairly good; he experiences some 
middle insomnia; he does some taking care of the home; he has 
no concentration difficulties; he has no suicidal or 
homicidal ideation; he has been married for over 40 years and 
is very close to his wife and children; his substance abuse 
is in remission; he was gainfully employed in the same 
occupation for over 30 years until the company was sold in 
2002, at which point he retired; he has a fishing hobby; and 
he has no history of violence or assault.  In summary, the 
examiner concludes the Veteran appears to be functioning 
fairly well.  

Upon examination, the examiner observed the Veteran was 
clean, neatly groomed, and appropriately dressed; his 
psychomotor activity, thought process, thought content, and 
speech were unremarkable; his attitude was cooperative, 
friendly, relaxed, and attentive; his affect was appropriate 
and very pleasant; his mood was mildly anxious; his attention 
was in tact; he was oriented as to person, time, and place; 
there were no delusions, hallucinations, 
obsessive/ritualistic behavior, homicidal/suicidal thoughts, 
panic attacks, or episodes of violence; his judgment was 
noted as understanding the outcome of behavior; his 
intelligence was average; his insight was such that he 
understood that he has a problem; his sleep impairment was 
noted as middle insomnia; his behavior was not inappropriate; 
he interpreted proverbs appropriately; his impulse control 
was good; he was able to maintain personal hygiene; there 
were no problems with activities of daily living; his remote 
memory was normal, his recent memory mildly impaired, and his 
immediate memory was normal.  

The examiner also noted the Veteran had persistent 
reexperiencing of the traumatic event by recurrent and 
intrusive distressing recollections of the event; 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness, such as efforts to 
avoid thoughts, feelings, or conversations associated with 
the trauma, efforts to avoid activities, places, or people 
that around recollections of the trauma, and markedly 
diminished interest or participation in significant 
activities; and persistent symptoms of increased arousal, 
including difficulty falling or staying asleep and 
hypervigilence.  The examiner described the Veteran's PTSD 
symptoms as chronic, frequent, mild to moderate in severity, 
with no remissions.  The examiner further provided that, 
behaviorally, the Veteran reported preferring solitary 
activities and that, cognitively, there were some mild 
difficulties with memory that were observable.  As well, the 
examiner noted no issues affectively and somatically.  He 
assigned a GAF score of 65, which, according to the DSM-IV, 
indicates the Veteran only has some "mild" symptoms (like 
insomnia) or "mild" social and occupational impairment, but 
is generally functioning pretty well and has some meaningful 
interpersonal relationships.

In June and July 2008, the Veteran submitted statements 
essentially asserting that his treating physician considers 
him totally and permanently disabled, and that his current 
PTSD should rate at 70 percent.  But the Court has held that 
the connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Moreover, as already explained, both the Federal Circuit 
Court and Veterans Claims Court have specifically declined to 
adopt a "treating physician rule" that would give 
preference to statements from a treating physician.  White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4  Vet. App. 467 (1993).  And, as also stated, while 
physicians are competent to provide medical advice and 
discuss the severity of symptoms as they may relate to the 
applicable rating criteria, the ultimate determination of 
whether these symptoms meet the requirements for a higher 
rating is made by the adjudicator.  See Mariano v. Principi, 
17 Vet. App. 305, 312 (2003).  

The Veteran also asserted that his wife has to recheck 
everything that he does, as his memory is unreliable; he has 
panic attacks more than once a week; he has difficulty in 
understanding complex commands; and his thought process is 
slow.  He further provided that while he worked in a factory 
for 33 years, he hated it and was unable to advance due to 
the stress of working with others; he did not socialize with 
co-workers or anyone else other than his wife and children; 
and although he appears relaxed, he is stressed internally.  

The Veteran also submitted the September 2008 report of a 
private psychiatrist, L.V.Y.  In this report, Dr. L.V.Y. 
provides that the Veteran has experienced guilt feelings 
about his combat experiences; the Veteran's wife indicated 
that he was not the same since returning from Vietnam; he had 
difficulty dealing with people in general -especially crowds; 
he experienced frequent nightmares; he experienced flashbacks 
and intrusive memories; he has exaggerated startle response; 
he has been anxious and restless; he does not feel 
comfortable around people; he went through periods of severe 
depression; he has an erratic sleep pattern; and he avoided 
anything reminding him of Vietnam.  The report also provides 
that the Veteran had a history of using alcohol to self-
medicate; he was able to work in a factory for many years but 
it was very difficult, because although he could perform the 
repetitive, simple tasks, he had difficulty socially and 
continued to experience anxiety symptoms, recurrent 
nightmares, irritability, and explosiveness; he stayed home 
when he was not working and hand no interests or initiative 
to do pleasurable activities.

Upon examination, the examiner reported that the Veteran was 
alert, pleasant, and cooperative; his speech was 
nonpressured; his thought process was coherent; there were no 
delusions or hallucinations; he denied suicidal or homicidal 
ideations; he was positive for guilt-thinking; his mood was 
dysphoric, anxious, and irritable; his affect was restricted 
and appropriate; he was oriented as to person, place, and 
time; he had decreased concentration and short-term memory; 
his long-term memory, insight, and judgment were in tact.  
The examiner described the Veteran's PTSD as fairly severe 
and further provided that the Veteran is "totally and 
permanently disabled."

As mentioned, the Veteran's current rating for his PTSD has 
been 30 percent effectively since November 14, 2005, the date 
that the RO received his claim for this disability.  To 
receive the next higher rating of 50 percent, his symptoms 
must cause occupational and social impairment with reduced 
reliability and productivity.  See 38 C.F.R. § 4.130, DC 
9411.  Concerning this, the Board finds that the evidence of 
record establishes that, as of May 2, 2007, the date of the 
VA psychiatric note, his PTSD symptoms rise to this higher 
level of impairment, especially as the VA examiner noted the 
Veteran's PTSD had increased in severity and assigned a GAF 
score of 48, indicating "serious" symptoms (as opposed to 
just "mild" or "moderate") or "serious" impairment in 
social or occupational functioning.  See 38 C.F.R. § 4.7.  
But the Board also finds that his symptoms are not so severe 
as to cause occupational and social impairment with 
deficiencies in most areas; and, therefore, an even higher 70 
percent rating is not warranted.  See 38 C.F.R. § 4.130, DC 
9411.  

Since, as mentioned, this appeal arises from an initial 
rating decision that established service connection and 
assigned an initial disability rating, it is not the present 
level of disability that is the only concern.  Rather, the 
entire period since the effective date of the award is to be 
considered to ensure that consideration is given to the 
possibility of staging the rating - that is, assigning 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson, 12 Vet. App. at 125-26.  
Although the Board believes the Veteran is entitled to a 
higher 50 percent rating as of May 2, 2007, the date of the 
VA psychiatric note, the Board also finds that, prior to this 
date, he is not entitled to a rating higher than 30 percent.  
So only to this extent is the Board granting his claim, which 
is tantamount to a "staged" rating since his rating 
increases effectively as of May 2, 2007.

Prior to the May 2007 VA psychiatric note, the Veteran was 
regularly seen by a VA mental health care professional for 
the PTSD, beginning with an April 2006 psychiatric evaluation 
and the progression of his symptoms is well documented.  Over 
the course of this time period, the mental health 
professionals noted GAF scores of 55 and 60 - significantly 
higher than his May 2007 GAF score of 48.  

The Veteran had not met the requirements for a rating higher 
than 30 percent at any time prior to May 2, 2007, the date of 
that VA psychiatric note.  During the immediately preceding 
period dating back to his original claim on November 14, 
2005, his PTSD symptoms had caused occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although he was generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal.

And so, the Board may not further stage the Veteran's rating 
because he had been, at most, 30-percent disabled during the 
entire period prior to May 2, 2007.

There also is insufficient evidence to conclude the Veteran's 
PTSD has been more than 50-percent disabling since May 2, 
2007.  There have been suggestions, such as in the September 
2008 report of the private psychiatrist, L.V.Y., that the 
Veteran is "totally and permanently disabled" on account of 
his PTSD.  But the objective clinical findings, including 
those of the other clinicians that have had occasion to 
evaluate the Veteran, do not bear this out.  From a social 
standpoint, even the Veteran has acknowledged the close-knit 
ties with his family, both his wife of many years and his 
children, and of having a fishing hobby.  And from an 
occupational standpoint, although he has indicated he hated 
his job (when he was working) and was unable to advance due 
to the stress of working with others -- noting he did not 
socialize with his co-workers or anyone else other than his 
wife and children, there is no independent confirmation of 
this, such as in the way of a less than fully satisfactory 
performance appraisal, decline in promotion, demotion, 
reduction in salary for disciplinary reasons, or the like.  
Indeed, to the contrary, he admittedly worked in a factory at 
the same job for 33 years and only retired because the 
company was sold in 2002.  There is no indication, for 
example, he was forced to retire - either expressly or by 
implication, on account of his PTSD.  


In fact, even Dr. L.V.Y. indicated, after personally 
examining the Veteran, that he was alert, pleasant, and 
cooperative; that his speech was nonpressured; that his 
thought process was coherent; that there were no delusions or 
hallucinations; that he denied suicidal or homicidal 
ideations; that he was correctly oriented in all spheres (to 
time, person, place, and situation); and that his long-term 
memory, insight, and judgment were all in tact.  
Consequently, even though Dr. L.V.Y. also indicated 
the Veteran was positive for guilt-thinking, that his mood 
was dysphoric, anxious, and irritable, that his affect was 
restricted - albeit appropriate, and that he had decreased 
concentration and short-term memory, overall, his symptoms 
are more commensurate with a 50 percent rating, as opposed to 
the higher 70 and 100 percent ratings in DC 9411.  38 C.F.R. 
§§ 4.3, 4.7.  When evaluating a mental disorder, 
the evaluation must be based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a).  Further, when evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  See 
also Thun v. Peake, 22 Vet. App. 111 (2008).  That is, there 
is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment (meaning above and beyond that contemplated by the 
schedular rating already in effect - now 50 percent, 
suggesting the Veteran is not adequately compensated by the 
regular rating schedule.  According to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (reiterating this by noting that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired).  The levels of impairment that the Veteran 
reports are fully contemplated by his existing ratings, 
initially 30 percent and, as of May 2, 2007, 50 percent.  
Moreover, all of his evaluation and treatment for his PTSD 
has been on an outpatient basis, not as an inpatient.  So the 
Board does not have to refer this case to the Compensation 
and Pension Service for extra-schedular consideration.  
VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996) 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Prior to May 2, 2007, a disability rating higher than 30 
percent for the PTSD is denied.

But as of May 2, 2007, a higher 50 percent disability rating 
for the PTSD is granted, subject to the laws and regulations 
governing the payment of VA compensation.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


